Citation Nr: 0213316	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  97-33 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 10, 
1996, for the grants of service connection for thoracic 
strain with degenerative joint disease, degenerative joint 
disease of the cervical spine, and right hip bursitis.


REPRESENTATION

Appellant represented by:	Richard Paul Cohen, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel

INTRODUCTION

The veteran had active military service from May 1982 to May 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted service connection for 
thoracic strain with degenerative joint disease, degenerative 
joint disease of the cervical spine, and right hip bursitis, 
effective from January 10, 1996.  The veteran currently 
resides within the jurisdiction of the RO in St. Petersburg, 
Florida.

In a May 20, 1999, decision, the Board denied this claim for 
earlier effective dates.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 29, 2001, Order, the Court vacated and remanded this 
claim for the Board to consider the implications of the 
Veterans Claims Assistance Act on this case.  In a 
November 20, 2001, Order, the Court denied the veteran's 
motions for reconsideration and a panel decision.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
residuals of a back injury was received on May 14, 1986.

2.  A September 1986 rating decision denied the claim for 
service connection, finding that although the veteran was 
treated for a back injury during service, the recent VA 
examination had shown no evidence of residual disability.  
The veteran was informed of her appeal rights, but she did 
not appeal.

3.  A grave procedural error was not made at the time of the 
1986 rating decision.

4.  Any misconduct by VA employees in 1986 was not sufficient 
to mislead the veteran or to intimidate a reasonable person 
into not filing an appeal of the 1986 adverse decision.

5.  On January 10, 1996, the RO received an informal claim 
for service connection benefits for residuals of a back 
injury.  The veteran submitted her formal claim for this 
condition in April 1996, alleging disabilities of the neck, 
back, and right hip.

6.  The first medical evidence showing that the veteran has 
back disorders due to her military service was received in 
connection with her claim for reopen. 


CONCLUSIONS OF LAW

1.  The September 1986 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104 and 3.160 (2001).

2.  There is no legal entitlement to an effective date 
earlier than January 10 1996, for the grants of service 
connection for thoracic strain with degenerative joint 
disease, degenerative joint disease of the cervical spine, 
and right hip bursitis.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. §§ 3.156(c), 3.400(b)(2)(i), 3.400(q)(1)(ii), and 
3.400(r) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Assist

VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 114 
Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  As discussed below, the Board finds 
that the recent changes in the law brought about by the 
enactment of the VCAA do not have any effect on the veteran's 
claim for an earlier effective date.  The Board finds that 
even though this law was enacted during the pendency of this 
appeal, and thus, has not been considered by the RO, there is 
no prejudice to the veteran in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  The veteran's 
attorney had opportunities to argue the applicability of VCAA 
in this case to the Board, and has, in fact, done so.  As 
discussed below, VA has fulfilled its duties to inform and 
assist the veteran on this claim.  Accordingly, the Board can 
issue a final decision on this claim because all notice and 
duty to assist requirements have been fully satisfied, and 
the veteran is not prejudiced by appellate review.

With respect to VA's duty to notify the veteran and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, 
information concerning the veteran was already of record and 
sufficient to complete her claim for benefits.  The statement 
of the case (SOC) issued in July 1997, as well as the Board's 
prior decision in May 1999, informed the veteran of the type 
of evidence needed to substantiate her claim for an earlier 
effective date.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  The Board concludes that the veteran has been 
informed of the information and evidence needed to 
substantiate this claim, and VA's notification requirements 
have been satisfied.  

VA's duty to notify the veteran and her representative, if 
represented, also includes the duty to tell the veteran what 
evidence, if any, she is responsible for submitting to 
substantiate her claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  That was done in this case.  In June 2002, 
the Board sent a letter to the veteran's attorney addressing 
the requirements of VCAA and informing the attorney what 
additional evidence was needed from the veteran.  Based on 
the sensitive nature of the veteran's allegations, as 
discussed in more detail below, her attorney was specifically 
informed of the type(s) of evidence the veteran needed to 
submit to substantiate her allegations.  The attorney was 
also told that it was the veteran's responsibility to submit 
this information.

With respect to VA's duty to assist the veteran, the duty to 
obtain records only applies to records that are "relevant" 
to the claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. 
Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule 
of Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.")  There is, by law, no additional relevant 
evidence to be obtained with a claim for an earlier effective 
date involving a grant of service connection when an 
effective date of the date of receipt of the claim has been 
assigned.  As discussed more fully below, the effective date 
of an evaluation and an award of compensation based on an 
original or reopened claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400 (emphasis added).  Therefore, even if 
evidence did exist pre-dating the claim that showed service 
connection was warranted for these conditions, it is legally 
impossible to get an effective date any earlier than the date 
the reopened claim was ultimately received.

The veteran's attorney has requested that the Board initiate 
an investigation, through the Office of the Inspector 
General, into the veteran's allegations of sexual harassment 
by VA employees.  Under 38 C.F.R. § 19.13(b), the Board has 
the discretionary authority to order investigation of matters 
before the Board.  The pertinent question is whether, 
assuming the veteran's allegations are true, there is enough 
evidence of wrongdoing to warrant referral of this case to 
the Inspector General, and, if such referral were made, 
whether an investigation would be productive.  After review 
of the record, the Board is convinced referral is not 
warranted in this case.  The veteran has not provided any 
specific instances of conduct that could, at this late date, 
be investigated.  The veteran cannot provide the names of any 
of the individuals involved.  The only VA employees that 
could be identified from the record would be the physicians 
that conducted the examinations in 1986.  The veteran's 
attorney indicated, via a telephone conversation in July 
2002, that the veteran was not alleging any improprieties on 
the part of the physician that conducted the orthopedic 
examination in 1986.  As discussed in more detail below, the 
physician that conducted the general medical examination did 
not engage in inappropriate behavior by asking the veteran to 
undergo breast and gynecological examinations.  Although 
arguing with her over her refusal to undergo such 
examinations may not have been the most professional 
behavior, it was certainly not sexual harassment.  In any 
event, due to the passage of time and the lack of specificity 
of these complaints, an investigation would not be 
productive.  VA has no duty to assist the veteran in this 
regard since there is no reasonable possibility that any 
assistance VA would provide would substantiate her claims.  
38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001) (to be codified 
at 38 C.F.R. § 3.159(d)).

In an April 2002 letter, the veteran's attorney also asked 
that the veteran be provided a medical examination, to 
include x-rays and opinions as to the etiology of the 
veteran's cervical and thoracic spine disorders.  An 
examination is not needed in this case.  The veteran has 
already been granted service connection for her cervical and 
thoracic spine disorders.  The sole issue before the Board is 
the effective date to be assigned for those grants of service 
connection, and any information obtained from a medical 
examination would have no bearing on that purely legal 
question.

In this case, there is no possibility that any further 
evidence could be obtained that would be relevant to the 
legal question involved.  In other words, there is no 
evidence that could be obtained that would have any effect on 
the outcome of this claim.  Therefore, in the circumstances 
of this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" (of which there is none) to the veteran resulting 
from this Board decision does not affect the merits of her 
claim or her substantive rights and, therefore, is deemed to 
be harmless.  See 38 C.F.R. § 20.1102.  

B.  Legal Analysis

The Board has reviewed all the evidence of record.  Only the 
evidence pertinent to the issue being decided is discussed 
below.  

1. Finality of 1986 rating decision

The veteran filed a claim for service connection for 
residuals of a back injury in May 1986.  In June 1986, she 
underwent VA examination, which found no abnormal physical 
findings on the orthopedic examination.  X-rays of the 
lumbosacral spine were normal.  A September 1986 rating 
decision denied entitlement to service connection for a back 
injury.  It was noted that although the veteran's service 
medical records showed treatment for the claimed condition, 
no residuals were shown on VA examination.  The veteran was 
notified of that decision and of her appellate rights, but 
she did not appeal.  Accordingly, the September 1986 decision 
is final.  38 U.S.C.A. § 7105(c) (West 1991).

The veteran's attorney argues that despite the veteran's 
failure to appeal the 1986 rating decision, it is not final 
due to grave procedural errors in VA's failure to assist the 
veteran in developing her claim.  Specifically, it is argued 
that the 1986 VA examination was inadequate because:
? it was too short;
? the  thoracic and cervical segments of the veteran's 
spine were not examined;
? the veteran's service medical records were not reviewed;
? the physician was old, frail, and incompetent; and/or
? the physician was not an orthopedic specialist

Assuming for the sake of argument that the adequacy of the 
1986 examination may have some legal bearing on the issue on 
appeal, there is no objective support in the record for the 
allegations that the examination was inadequate.  The 
examination report shows a full general medical examination 
was conducted, and that an orthopedic examination was 
performed that included range of motion testing, examination 
of the musculature of the back for atrophy and spasm, 
measurement of the thighs and testing of the veteran's 
functional abilities such as gait and ability to stand on 
either foot.  The examination report includes a report of a 
x-ray examination of the lumbosacral spine, which contradicts 
the veteran's allegations that none were taken.  It appears, 
therefore, that the examination was complete enough to 
determine whether any deficiencies were present.  Both the 
orthopedic and X-ray examinations showed no objective 
abnormalities. 

Even if the physician was elderly and physically "frail," 
that does not mean he was incompetent.  It is unclear the 
basis for the assertion that the physician did "not appear 
to have been an orthopedist."  See Appellant's Brief at 15.  
A physician's level of training is not ascertainable by his 
or her physical appearance and whether a physician has 
sufficient training to perform the orthopedic portion of a 
compensation examination is beyond the expertise of a lay 
person.  The examination report reflects that a physician 
other than the one who performed the general medical 
examination performed the orthopedic examination and that a 
separate orthopedic diagnosis was provided.  This strongly 
suggests that an orthopedic specialist was involved in this 
portion of the examination.  It is not known whether that 
physician was a Board certified in orthopedics, since that 
information is not of record.  In any event, we are aware of 
no requirement at the time of the examination that only a 
"specialist" perform this portion of a compensation 
examination. 

The examination report reflects that the veteran's thoracic 
and cervical spine was not specifically examined.  However, 
the report shows that the veteran reported a "back" injury, 
with no specifics as to affected area of the spine, and her 
complaint was of low back pain.  Hence, it is understandable 
that the orthopedic examination focused on the lumbosacral 
spine, given the situs of the veteran's complaints.  There 
was no indication, therefore, that the examination needed to 
include the thoracic and cervical spine.  

It is not known whether either of the examiners reviewed the 
veteran's service medical records.  There is certainly no 
indication that this was done in the report.  However, the 
basis for the denial of the claim was that there was no 
current disability.  It is not plausible that a review of the 
veteran's service medical records, assuming it was not 
conducted, would have affected the determinations made during 
the VA examination - that there was a lack of abnormal 
physical findings with respect to the veteran's back.  There 
is no indication that the examiners in any way doubted the 
veteran's report of her in-service back injury.  The 
examination report provides findings in detail and the 
results of a x-ray examination of what was described at the 
time as the affected area.  For all these reasons, the Board 
disagrees with the allegations that the 1986 VA examination 
was inadequate.

Furthermore, even if the examination were deficient in some 
manner, there is no support in the law that this would 
obviate the finality of the 1986 rating decision.  An 
unappealed rating decision can be "non-final" where the 
RO's failure in the duty to assist constituted a grave 
procedural error.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999).  The Federal Circuit did not hold that any breach of 
the duty to assist is such a grave procedural error that it 
would render a decision non-final.  See Hurd v. West, 13 Vet. 
App. 449 (2000) 

The Federal Circuit's decision in Hayre focused on three 
factors.  First, the VA assistance sought was specifically 
requested.  In this case, the veteran did not, at the time of 
the 1986 VA examination or 1986 rating decision, specifically 
request another examination or raise any allegation that the 
examination provided to her was inadequate.  Second, there 
was a lack-of-notice element in Hayre that the Federal 
Circuit concluded might undermine the veterans' benefits 
system by altering its pro-claimant character and 
jeopardizing the veteran's ability to appeal.  In this case, 
the 1986 rating decision explicitly notified the veteran that 
the VA examination had not shown that she had any residual 
disability from the in-service injury.  She was, therefore, 
notified of the exact basis for the denial and provided an 
opportunity to appeal that decision if she disagreed.  She 
did not.  Third, the Federal Circuit in Hayre seemed to have 
considered the particularly vital role that service medical 
records can play in determining the question of in-service 
incurrence of a disability.  In this case, the veteran's 
service medical records had been obtained and were considered 
by the RO in denying the claim. 

There is absolutely no legal doctrine under which provision 
of an inadequate VA examination vitiates the finality of a 
prior VA rating decision.  In this case, the veteran was 
afforded an examination, and even assuming, for the sake of 
argument, that the examination was inadequate, and that there 
was a breach of the duty to assist, there is nothing in Hayre 
which requires that such a breach be construed as serious 
enough to vitiate the finality of the 1986 RO decision.  The 
Board does not find a grave procedural error in the RO's 
September 1986 decision such as to prevent that decision from 
becoming final.  The veteran's remedy was to perfect her 
appeal to that decision; she did not do so.

The veteran's attorney also argues that the appeal period for 
the 1986 rating decision should be tolled due to "gross 
misconduct" by VA employees in the form of sexual 
harassment.  It is alleged that the harassment prevented the 
veteran from exercising her appeal rights in 1986.  
Specifically, the veteran claims that:
? rude/sexually suggestive comments were made to her and 
her mother by an employee of the VA medical facility, 
perhaps a receptionist;
? she was "intently" stared at and generally treated in 
a disrespectful manner;
? she was asked to undergo a gynecological examination;
? she was asked to remove her shirt during the general 
medical examination; and
? a laboratory technician was going to use a "dirty" 
needle to extract blood.
The veteran has submitted lay statements from her mother and 
cousin to support her allegations.

In appropriate circumstances, a statutory filing period may 
be equitably tolled due to conduct of VA.  See Bailey v. 
West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable relief 
is granted rarely, such as in a case where a claimant 
actively pursued judicial remedies but has filed a defective 
pleading or where a claimant has been induced or tricked by 
his adversary's misconduct into allowing the filing deadline 
to pass.  Pfau v. West, 12 Vet. App. 515, 517 (1999), citing 
Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990).  
The Federal Circuit specifically held in Bailey that 
equitable tolling in the paternalistic veterans' benefits 
context does not require misconduct (such as trickery); 
however, Bailey does require the appellant to have been 
"misled by the conduct of his adversary into allowing the 
filing deadline to pass."  Bailey, 160 F.3d at 1365; see 
also (William) Smith v. West, 13 Vet. App. 525 (2000).

We will assume that the veteran's allegations are true that 
members of the staff at the VA medical facility made sexually 
suggestive comments to her and may have stared at her 
inappropriately and we sincerely apologize for any discomfort 
that this misconduct may have caused.  As reflected by her 
recent statements of the events, apparently attempts were 
made to rectify the situation at the time, as the veteran 
reports that security personnel removed her and her mother to 
another area of the clinic, away from the offending 
employee(s).  However, it must be pointed out that no 
official report was made of these incidents when they 
allegedly occurred in 1986, and the veteran did not raise 
these allegations until 1997 in connection with her claim for 
an earlier effective date.  

It appears that the veteran may not have understood that she 
was undergoing a general medical examination as well as an 
orthopedic examination in 1986.  The purpose of a general 
medical examination done soon after service discharge is to 
obtain an accurate picture of the claimant's physical 
condition shortly after service and to determine whether 
there are any disabilities for which benefits could be 
granted, other than those actually claimed.  As reflected by 
the examination report (VA Form 21-25 45), the general 
medical examination includes an examination of all body 
systems, including the cardiovascular, respiratory and 
genito-urinary systems.  That the veteran may have been asked 
to remove her shirt or blouse to undergo a cardiovascular or 
respiratory examination does not appear on its face to have 
been improper or "sexual harassment."  Likewise, affording 
the veteran a pelvic exam as part of the examination of the 
reproductive system, especially where low back pain is 
alleged, does not appear to be improper.  In any event, by 
her own account, the veteran declined the examinations, and 
they were not done.

The veteran apparently felt uncomfortable being alone in the 
examination room with a male physician, and she asked that 
her mother be present.  From her statements, it appears the 
physician may have argued with her over the necessity of such 
a precaution.  Again, by her own account, the veteran's 
request was granted, and her mother was permitted to be 
present during the examination.

There is no objective evidence that a laboratory employee was 
going to use a dirty needle to extract blood.  It appears 
from her statement that the basis of the veteran's conclusion 
that the needle was dirty was that it was present when she 
entered the room.  From her statements, it appears that the 
technician may have argued with her over the cleanliness of 
the needle.  Again, by her own account, the technician 
acquiesced to her request and a new needle was used.

The circumstances alleged by the veteran show that she was, 
at most, subjected to inappropriate comments and stares by a 
VA employee or employees. This is regrettable, but it does 
not appear that the conduct was of such severity that would 
cause a reasonable person to knowingly forgo their rights to 
appeal an unfavorable decision.  She has not alleged that she 
was inappropriately touched in any manner, or that she was 
threatened in any way. Although her sensibilities were 
offended, the evidence does not show that there was any 
impropriety in VA's offer to perform chest and genito-urinary 
system examinations as part of the 1986 general medical 
examination.  The record shows that the veteran declined to 
remove her shirt or undergo a pelvic examination and that her 
wishes were respected, as was her request to have her mother 
present during the examination.  The fact that she refused 
these examinations was not the basis for the denial of her 
claim and had no bearing on the pertinent legal question at 
that time - which was, did she have any residual back 
disability from the in-service injury?

While we have considered the veterans' rather recent 
assertions, the record does not provide any objective 
evidence that the alleged conduct of VA employees was of such 
severity that the veteran was in fact deterred from appealing 
the denial of her claim.  She has not alleged that she was 
given any type of advice or misinformation from VA employees 
that tricked her into not filing an appeal.  The notification 
letter to the veteran in September 1986 properly informed her 
of her appeal rights.  There is no indication of trickery or 
misleading information provided to the veteran from VA.  The 
veteran has not alleged that she did not know she could 
appeal the adverse rating decision; rather, her statements 
indicate that it was a conscious choice by her not to do so.  
Although she argues that choice was made because she was 
"frightened" by the treatment she had endured from VA 
employees, she has not alleged that she was threatened with 
any harm if she appealed the adverse decision, or, for that 
matter, if she reported the inappropriate conduct of the VA 
employees.  There were no circumstances involving the VA 
examination process that would have prevented her or any 
reasonable person from preparing a notice of disagreement and 
mailing it to the RO within the applicable time period.

If her allegations are true, the Board can certainly 
understand how the veteran could have been angry with VA; 
however, the alleged circumstances were not so egregious or 
extraordinary that a reasonable person would be intimidated 
from appealing the denial of the claim.  There is no 
provision in VA law for tolling on the basis of the veteran's 
decision not to appeal her claim due to alleged "sexual 
harassment" by VA employees.  By not replying to the denial 
of her claim and taking advantage of her right to appeal, the 
veteran failed to exercise necessary diligence in pursuit of 
her claim.  Equitable relief is not appropriate where the 
claimant has failed to exercise due diligence in preserving 
his or her legal rights.  Pfau, 12 Vet. App. at 517.

The Board notes that the RO did not have an opportunity to 
address the arguments discussed above with respect to the 
allegations of grave procedural error and the applicability 
of the equitable tolling doctrine.  When the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The veteran is not prejudiced by the 
Board's consideration of this issue because "if the 
appellant has raised an argument or asserted the 
applicability of a law . . ., it is unlikely that the 
appellant could be prejudiced if the Board proceeds to 
decision on the matter raised."  VAOPGCPREC 16-92 at 7-8 
(O.G.C. Prec. 16-92).  Moreover, the veteran's attorney had 
ample opportunity to present argument on these issues - in 
briefs to the Court and in letters to the Board.  The 
attorney was again invited to present legal argument on these 
issues by a July 2002 letter from the Board.  Accordingly, 
due process concerns have been satisfied.

2. Effective date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400.  

An appeal requires a notice of disagreement on behalf of the 
claimant and a substantive appeal after a statement of the 
case is provided.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
If no notice of disagreement is filed within the time limit 
provided, the determination becomes final.  38 U.S.C.A. 
§ 7105(c).  A finally adjudicated claim is one that has 
become final by the expiration of one year after the date of 
notice of a disallowance.  38 C.F.R. § 3.160(d).  A previous 
determination which is final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  38 
C.F.R. § 3.105(a).

The veteran has not specifically alleged clear and 
unmistakable error in the September 1986 rating decision.  
She did not file a notice of disagreement with that decision.  
No correspondence was received from her within the appeal 
period.  Therefore, the September 1986 rating decision is 
final and binding as to conclusions based on the evidence on 
file at the time.

In January 1996, the veteran submitted an informal claim for 
service connection for residuals of a back injury.  In April 
1996, she submitted a formal claim for service connection for 
residuals of the back injury, to include for neck, back, and 
right hip pain.  In a March 1997 rating decision, the RO 
granted entitlement to service connection for thoracic strain 
with degenerative joint disease, degenerative joint disease 
of the cervical spine, and right hip bursitis, effective from 
January 10, 1996.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (emphasis 
added).  When there is a final denial of a claim, and new and 
material evidence is received, the effective date of the 
award of compensation is date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) and (r) (emphasis added).

When the veteran filed her claim for service connection for 
residuals of a back injury on January 10, 1996, it was a 
claim to reopen since there was a prior final disallowance of 
this claim, as discussed above.  It is undisputed that the 
veteran did not appeal the prior denial of this claim.  Once 
that prior decision became final, any claim filed thereafter 
was a claim to reopen.

The assigned effective date of January 10, 1996, is the date 
of receipt of the veteran's informal claim.  There is no 
indication in the file, or any allegation from the veteran, 
that any claim was filed between the initial denial in 
September 1986 and the reopened claim in January 1996.  

Although the veteran may have suffered from a back disorder 
since her military service, the effective date for service 
connection based on a reopened claim cannot be the date of 
receipt of any claim which was previously and finally denied.  
See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) 
(holding that "the effective date of an award of service 
connection is not based on the date of the earliest medical 
evidence demonstrating a causal connection, but on the date 
that the application upon which service connection was 
eventually awarded was filed with VA.").  The veteran did 
not submit a claim to reopen at any time before she filed her 
informal claim on January 10, 1996, which was more than one 
year after her separation from active service.  In light of 
this fact, the Board concludes that an effective date earlier 
than January 10, 1996, is not warranted in this case under VA 
regulations governing effective dates for awards based on an 
original claim for service connection or a reopened claim.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i) 
and (ii), and (r); see also Washington v. Gober, 10 Vet. App. 
391, 393 (1997) ("The fact that the appellant had previously 
submitted claim applications, which had been denied, is not 
relevant to the assignment of an effective date based on a 
current application."); Wright v. Gober, 10 Vet. App. 343, 
346-47 (1997) (holding that an 

application that had been previously denied could not 
preserve an effective date for a later grant of benefits 
based on a new application).

ORDER

Entitlement to an effective date earlier than January 10, 
1996, for the grants of service connection for thoracic 
strain with degenerative joint disease, degenerative joint 
disease of the cervical spine, and right hip bursitis is 
denied.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

